Contrary to the appellant’s contention, the Supreme Court properly determined that he was correctly assessed 15 points under risk factor 12 by the Board of Examiners of Sex Offenders based upon his refusal to accept appropriate sex offender treatment. Although the appellant maintains that he should have received a partial assessment of only 5 points under this category because his refusal to attend treatment was motivated by a desire to avoid shame and humiliation while in prison rather than by a denial of culpability for his crime, risk factor 12 of the risk assessment instrument “do[es] not provide for [such] midrange scoring” (People v Smith, 78 AD3d 917, 918 [2010]). In any event, since the language of the risk assessment instrument pertaining to risk factor 12 indicates that a refusal to participate in a sex offender treatment program automatically demonstrates an unwillingness to accept responsibility for the crime, the appellant’s contention in this regard is unavailing.
The appellant’s remaining contention is without merit. Mastro, J.P., Angiolillo, Sgroi and Miller, JJ., concur.